ON PETITION FOR REHEARING.
MCCARTHY, j.
In a petition for rehearing, counsel for appellants insist that the principle in criminal cases is different from that in civil cases. No reason for a distinction is pointed out by them nor in any of the decisions cited. None is made by the constitution or statutes. The court has no more power in one class than in the other. In both, its power and duty are to reverse the decision of the district court only for prejudicial error. The presumption of regularity applies with equal force in both. It is true that a successful litigant in a civil case has a species of property right in his judgment, and that the state has no property right in the judgment in a criminal case. It by no means follows that the state has no right. On the contrary, it has a right to insist that such a judgment be enforced unless shown to be erroneous and unjust. This right far transcends mere property rights, being based upon the fundamental principles which underlie the exercise of the police power for the protection of society from crime.
In Richardson v. State, 15 Wyo. 465, 12 Ann. Cas. 1048, 89 Pac. 1027, perhaps the leading case relied upon by appellants, the attorney general and appellant’s counsel stip*143ulated that certain errors had been committed by the district court. In the instant eases appellants have made no showing of error whatever. They have not even pointed out the errors which they claim were committed. They have not even made a showing that it was impossible, without the reporter’s transcript, for them to present the points upon which they relied. In the absence of any showing that they were wronged by the judgment, and that they could not present their points to this court without the transcript, there is no reason for reversing the judgment. (Galbraith v. Barnard, 21 Or. 67, 26 Pac. 1110; Shute v. Big Meadows Inv. Co. (Nev.), 198 Pac. 227; Bingman v. Clark, 178 Iowa, 1129, 159 N. W. 172.) Counsel state that the right to appeal does not depend upon a showing of error. The right to appeal does not necessarily carry with it the right to a reversal. The right to a reversal does depend upon a showing of error, and appellants have made none. Justice does not require that a litigant should be permitted to take advantage of the mere circumstance that the reporter’s transcript is lost. Yet that is just what these appellants are trying to do, so far as the showing to this court goes.
In their petition for rehearing, appellants ask this court to permit the record to be substituted by calling before the district judge, who tried the case, all of the witnesses who testified, and retaking the testimony. Under our constitution, the method of appeal, including the preparation of the record, is statutory. The statutes of this state do not provide for such a method of preparing the record as that suggested. It would not be a substitution of the former record, but the making of a new one. Then, too, the steps for obtaining the record must be initiated in the lower court. Incidentally, if appellants could remember what occurred on the former trial well enough to retake the testimony, it would seem that they could have presented to this court a record of the points upon which they relied, if they had tried to do so, instead of relying entirely upon the contention- that the loss of the transcript of itself gave them an absolute right to a reversal of the judgment.
*144The petition for rehearing of the above-named appellants, and each of them, is denied.
Dunn, J., concurs.